Citation Nr: 0820849	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-10 274	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' January 5, 2006 decision to deny 
an extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill) beyond the adjusted delimiting 
date of November 24, 2002. 


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1980, and from January 1982 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion for revision or reversal on the grounds 
of CUE in a Board decision dated in January 2006, in which 
the Board denied the veteran's claim for an extension of the 
basic 10-year period of eligibility for receiving educational 
assistance benefits under the provisions of the Montgomery GI 
Bill beyond the adjusted delimiting date of November 24, 
2002. 


FINDING OF FACT

The January 2006 Board decision that denied an extension of 
the basic 10-year period of eligibility for receiving 
educational assistance benefits under the provisions of the 
Montgomery GI Bill beyond the adjusted delimiting date of 
November 24, 2002 was adequately supported by the evidence 
then of record, and was not undebatably erroneous; the record 
does not demonstrate that the correct facts, as they were 
known in January 2006, were not before the Board in January 
2006, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The Board's January 2006 decision, which denied an extension 
of the basic 10-year period of eligibility for receiving 
educational assistance benefits under the provisions of the 
Montgomery GI Bill beyond the adjusted delimiting date of 
November 24, 2002, did not contain CUE.  38 U.S.C.A. § 7111 
(West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to notify and duty to assist 
provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007) do not apply to 
motions for CUE in previous Board decisions.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2003). 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in 2006. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

In the implementing regulation, CUE is defined as: 

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist. 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In the January 2006 decision, the Board denied an appeal for 
extension of the basic 10-year period of eligibility for 
receiving educational assistance benefits under the 
provisions of the Montgomery GI Bill beyond the adjusted 
delimiting date of November 24, 2002.  The Board found as 
facts that the veteran served on active duty from July 1974 
to March 1980, and from January 1982 to August 1994; ten 
years from the date of the veteran's discharge from her last 
period of service was August 31, 2004; September 1, 2004 
would have been her delimiting date if she was continuously 
on active duty between January 1, 1977 and June 30, 1985; she 
was not continuously on active duty between January 1, 1977 
and June 30, 1985, and she was not on active duty for 647 
days during this period.  The Board calculated that the 
veteran's delimiting date of September 1, 2004 was reduced by 
the number of days (647) she was not on active duty between 
January 1, 1977 and June 30, 1985, so the proper adjusted 
delimiting date was November 24, 2002.  

In the January 2006 decision, the Board concluded that 
veteran's delimiting date for Montgomery GI Bill educational 
assistance benefits was properly adjusted to November 24, 
2002.  The Board cited legal authority of 38 U.S.C.A. § 
3031(a),(e) and 38 C.F.R. § 21.7050(b) for authority that VA 
was required to reduce the 10 year period of eligibility of 
any veteran whose eligibility for Chapter 30 benefits is 
established under 38 U.S.C.A. § 3011(a)(1)(B)(i) by an amount 
of time equal to the amount of time he or she was not on 
active duty during the period extending from January 1, 1977 
to June 30, 1985, which in this case was 647 days.  The Board 
calculated that 10 years after her last discharge from active 
duty would have been August 31, 2004, and that subtracting 
647 days less resulted in the proper delimiting date of 
November 24, 2002.

The moving party now contends (in an October 2006 letter) 
that she truly believed that the January 2006 Board decision 
contained CUE.  The moving party contends that the various VA 
letters sent to her (from August 1997 through November 2002) 
that referenced a delimiting date of September 1, 2004 caused 
her to subconsciously assume that the delimiting date, which 
she refers to as the MGIB termination date, was September 1, 
2004.  She feels that she was "misled and misinformed for 
years about the GI Bill," as she had always been under the 
impression that her educational benefits did not end until 
September 1, 2004.  She has essentially restated the 
arguments she made to the Board at the time of the January 
2006 Board decision, and to which the Board already responded 
in the decision.  

After a review of the evidence of record at the time of the 
January 2006 Board decision and the moving party's 
contentions of CUE, the Board finds that the January 2006 
Board decision was adequately supported by the evidence then 
of record, and was not undebatably erroneous.  The record 
does not demonstrate that the correct facts, as they were 
known in January 2006, were not before the Board in January 
2006, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different 
(extension of delimiting date beyond November 24, 2002) but 
for the error.  
  
With regard to the moving party's contention that she was 
misinformed by VA on multiple occasions regarding her 
delimiting date, and was told that the delimiting date was 
September 1, 2004, such a contention of VA administrative 
error regarding delimiting dates in its letters does not 
demonstrate legal or factual error on the part of the 
adjudicator in the January 2006 Board decision.  The CUE must 
involve adjudicative error in the Board decision.  See 
38 C.F.R. § 20.1403(a) (CUE requires that the correct facts 
were not before the Board or the statutory and regulatory 
provisions extant at the time were incorrectly applied by the 
Board).  

The January 2006 Board decision specifically noted the fact 
that some VA letters incorrectly informed the moving party 
that the delimiting date was September 1, 2004.  The January 
2006 Board decision also weighed and considered that of 
record was an October 1996 letter that properly notified her 
of the adjusted delimiting date.  The moving party suggests 
that VA should be bound only by the incorrect notices of a 
September 1, 2004 delimiting date, without consideration of 
the proper notice to the moving party of the adjusted 
delimiting date.  Because there was some evidence of notice 
of the proper adjusted delimiting date, the moving party is 
expressing disagreement as to how the facts (notice of both 
correct and incorrect delimiting dates) were weighed or 
evaluated, which is not CUE.  38 C.F.R. § 20.1403(d).   

More importantly, even acknowledging notice error in VA 
letters to the moving party regarding the delimiting date, 
the moving party has not demonstrated how her subjective 
beliefs that the delimiting date was September 1, 2004 
"would have manifestly changed the outcome" of the January 
2006 Board decision when it was made.  38 C.F.R. 
§ 20.1403(c).  In the January 2006 decision, the Board found 
that the legal criteria governing the payment of education 
benefits are clear and specific, that the Board was bound by 
them, and that the Board did not have the legal authority to 
extend the delimiting date.  The Board explained in the 
January 2006 decision that, even recognizing VA error in 
letter notices to the moving party regarding the delimiting 
date, the Board was without legal authority to alter the 
effective date.  The January 2006 Board decision explained 
that the remedy for breach of VA's obligation to correctly 
inform about basic eligibility or ineligibility for Chapter 
30 educational assistance benefits could not involve payment 
of benefits where statutory requirements for such benefits 
are not met, and cited to Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).  

The Board now finds that the outcome of the January 2006 
Board decision would not have been manifestly different 
because, even where there is acknowledged VA administrative 
error (as opposed to adjudicative error), the Board could 
not, and cannot, grant benefits based on equity.  See 38 
U.S.C.A. § 7104 (West 2002).  The moving party is free to 
petition the VA Secretary for equitable relief based on 
administrative error by VA.  If the VA Secretary determines 
that a veteran suffered loss as a consequence of reliance 
upon a VA determination of eligibility or entitlement to 
benefits, without knowledge that it was erroneously made, the 
VA Secretary may provide equitable relief.  38 U.S.C.A. § 
503(b) (West 2002).  



For these reasons, the Board finds that the Board's January 
2006 decision, which denied an extension of the basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of the Montgomery GI Bill 
beyond the adjusted delimiting date of November 24, 2002, is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The motion for reversal or revision of the January 2006 Board 
decision to deny an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of the Montgomery GI Bill beyond the 
adjusted delimiting date of November 24, 2002, on the grounds 
of CUE, is denied. 



____________________________________________
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



